DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloom (6,643,967).
Regarding claim 1, Bloom shows a volatile substance diffuser, comprising a reservoir (18, 24) containing volatile substances, wherein the reservoir is formed from a sheet (24)  provided with a plurality of fold lines (fig 7), said sheet comprising: a first face (20) on which said reservoir is fixed (fig 7); a second face (36) which supports the volatile substance diffuser upright in a use position together with said first face (fig 6); and a third face (31) provided with a hole (31a) for hanging the volatile substance diffuser.  
Regarding claim 2, the first, second, and third faces of said sheet  can be folded in a storage position (fig 4) and unfolded in the use position (fig 6).
Regarding claim 3,  said sheet further comprises a fourth face (40), which also supports the volatile substance diffuser upright in the use position (fig 6).
Regarding claim 4,  said sheet further comprises a base face (56a) which forms a base of the volatile substance diffuser in the use position.  
Regarding claim 5,  the first and second faces comprise respective flaps (32 and 46) which are coupled to one another (they are coupled to one another since they are all part of the same piece 24) when the volatile substance diffuser is placed in the use position.  
Regarding claim 8,  said first, second, and fourth faces are placed next to one another (fig 7).
Regarding claim 9, said third face is separable from  the sheet when the volatile substance diffuser is placed in the use position (the third face is fully capable of being cut off).  
Regarding claim 11,  said reservoir comprises a separable sealing band (20) which is removed before  a first use of the volatile substance diffuser (element 20 is capable of being removed before a first use).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messina (2,991,578) in view of Bloom (6,643,967).
Regarding claim 1, Messina shows a picture frame comprising a sheet (10)  provided with a plurality of fold lines (fig 1), said sheet comprising: a first face (40), a second face (16) which supports the volatile substance diffuser upright in a use position together with said first face (fig 8); and a third face (20 or 12) provided with a hole (24 or 12a) for hanging the picture frame, but fails to disclose that the picture frame is a volatile substance diffuser, comprising a reservoir containing volatile substances, wherein the reservoir is formed from in the sheet and is fixed  to the first face.
However , Bloom shows a volatile substance diffuser, comprising a reservoir (18, 24) containing volatile substances, wherein the reservoir is formed from a sheet (24)  provided with a plurality of fold lines (fig 7), said sheet comprising: a first face (20) on which said reservoir is fixed (fig 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to attach the reservoir of volatile fluid of Bloom to the picture frame of Messina and locate it between the first face and the picture, just like in Bloom, in order to provide a scent to the picture frame as taught by Bloom.
Regarding claim 2, the first, second, and third faces of said sheet  can be folded in a storage position (fig 6) and unfolded in the use position (fig 7, 8).
Regarding claim 3,  said sheet further comprises a fourth face (77), which also supports the volatile substance diffuser upright in the use position (fig 8).
Regarding claim 4,  said sheet further comprises a base face (12) which forms a base of the volatile substance diffuser in the use position.  
Regarding claim 5,  the first and second faces comprise respective flaps 29, 33 which are coupled to one another (they are coupled to one another since they are all part of the same piece 10) when the volatile substance diffuser is placed in the use position.  
Regarding claim 6,  said base face  is arranged in a centered position in said sheet (fig 1) and has a square or rectangular shape, said first to fourth faces extending from respective sides of said base face (fig 1) 
 Regarding claim 7,  the sheet further comprises a cover face (30), which is folded over the third face  in the storage position (fig 2).  
Regarding claim 10,  wherein said cover face  is attached only to said third face (fig 1).  It is noted that the small face 13 is being considered either part of face 12 or part of face 30.

Regarding claim 8,  said first, second, and fourth faces are placed next to one another (fig 1).
Regarding claim 9, said third face is separable from  the sheet when the volatile substance diffuser is placed in the use position (the third face is fully capable of being cut off).  
Regarding claim 11,  said reservoir comprises a separable sealing band (20 of Bloom) which is removed before  a first use of the volatile substance diffuser (element 20 is capable of being removed before a first use).


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messina (2,991,578) as modified by  Bloom (6,643,967) above, further in view of Coleman (4,244,511).
Regarding claim 1, Messina as modified above shows all aspects of the applicant’s invention as in claim 1, but fails to teach wherein said sheet  is made of cardboard.
However Coleman teaches a similar device where the sheet is made from cardboard (col 5, line 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the sheet out of cardboard just as in Coleman, in order to  make it environmentally friendly and easily recyclable.


 Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (6,643,967) in view of Coleman (4,244,511).
Regarding claim 1, Bloom shows all aspects of the applicant’s invention as in claim 1, but fails to teach wherein said sheet  is made of cardboard.
However Coleman teaches a similar device where the sheet is made from cardboard (col 5, line 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the sheet out of cardboard just as in Coleman, in order to  make it environmentally friendly and easily recyclable.

Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive.
The applicant argues that the reservoir of Bloom is not formed from a sheet provided with a plurality of fold lines.
The examiner notes that the rejection is including elements 24 and 18 as the reservoir. This is indicated in the above rejection. The combination of elements 18 and 24 is a reservoir formed from a sheet provided with a plurality of fold lines. Element 18 is clearly attached and connected to to element 24 as shown in figures 4 and 6. Since the tow elements are attached to each other they can be considered a single element. The claim also goes on to claim a first face on which the reservoir is fixed. Element 18 and 24 included a first face which is the top face of 24. Elements 24 and 18 are fixed to the top face of 24. Nowhere in the claim does it prevent the examiner from calling the combination of elements 24 and 18 the reservoir.
In the combination of Messina and Bloom the same rational is being used in the above rejection.  The reservoir on the combination is being considered the combination of 18 of bloom and the first face 40 of Messina. 
The above rejections are being maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        8/18/2022